Citation Nr: 0834660	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.	Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.	Entitlement to service connection for sleep apnea.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 2002, August 2003, and June 2004 
rating decisions of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The May 2002 decision 
denied service connection for hypertension and the prostate 
condition.  The August 2003 decision denied service 
connection for the sleep apnea claim and other claims that 
are not currently at issue.  The June 2004 decision granted 
service connection for diabetes mellitus with 20 percent 
evaluation, effective February 17, 2004.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2005.  A 
transcript of that hearing is associated with the claims 
file.

In May 2006, the Board remanded the diabetes mellitus claim 
to the RO for additional development, including a VA medical 
examination.  Upon completion of the remand instructions, a 
Supplemental Statement of the Case was issued in January 
2008, which continued the 20 percent disability evaluation.  
The veteran has perfected his appeal.

Also in May 2006, the Board denied the sleep apnea, 
hypertension, and prostate condition claims.  The veteran 
appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In March 2008, the veteran, through 
his attorney, and the Secretary of Veterans Affairs submitted 
a Joint Motion for Partial Remand.  In a March 2008 Order, 
the Court granted the motion, vacated the May 2006 Board 
decision with regard to the three service connection claims 
listed above, dismissed the appeals regarding the other 
claims, and remanded the case to the Board for further 
appellate review.

The veteran had previously been represented in this matter by 
Disabled American Veterans.  However, in August 2006, the 
veteran appointed Virginia A. Girard-Brady, Esq. to be his 
representative.

In a July 2008 letter, the veteran's representative refers to 
additional claims of service connection for heart disease and 
an eye condition, to include secondary to the veteran's 
service connected diabetes mellitus.  

The Board notes that it does not yet have jurisdiction over 
the issues of a heart condition or an eye disability and 
therefore, this matter is referred to the RO for further 
development.

The issues of entitlement to service connection for sleep 
apnea, hypertension, and prostate condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin and a 
restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The scheduler criteria for an initial disability in excess 
of 20 percent for diabetes mellitus type II are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received VCAA 
notice in a March 2004 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  VA treatment records, service 
treatment records, and lay statements from the veteran have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with Dingess notice in a June 2006 letter.
In May 2008, the veteran indicated that he does not have any 
further evidence to submit to VA, or which VA needs to 
obtain.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Pertinent Laws & Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

Analysis

In a June 200 rating decision, the veteran's diabetes 
mellitus was evaluated as 20 percent disabling, effective 
February 17, 2004, under 38 C.F.R. § 4.119, DC 7913.

In order for the 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  The Court has observed that use of the 
conjunctive "and" means that all requirements must be met 
before to justify the higher evaluation.  Cf. Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).

The veteran has undergone multiple VA examinations for his 
diabetes mellitus.  In August 2005, he was diagnosed with 
insulin-dependent diabetes mellitus.  No mention was made to 
any restrictions on his activities as a result of that 
diagnosis.  According to the January 2008 VA medical 
examination, the veteran regulates his diabetes with 
medication, insulin, and a regulated diet.  The examiner 
noted, "[t]he diabetes does not restrict him from any 
activities."

There is no indication in the medical evidence of record that 
the veteran's diabetes mellitus required the regulation of 
his activities, therefore the requirements for a 40 percent 
evaluation are not met.  The veteran's 20 percent evaluation 
for his service connected diabetes mellitus is continued.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II is denied.


REMAND

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).

At his November 2005 hearing, the veteran testified that a 
fellow serviceman told him that during the night he would 
snore and then "act like [he] stop[ped] breathing."  A lay 
person may provide an account of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, the Board notes 
that the veteran is incapable of watching himself sleep.  In 
this case, a statement by one of the veteran's fellow 
soldiers would be helpful in establishing continuity of 
symptomatology.  Additional VCAA notice should be sent to the 
veteran, informing him of his ability to submit buddy 
statements in support of his claim.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
The veteran has not yet received notice of this decision with 
regards to his service connection claims.
VA Medical Examinations

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board feels that 
in order to decide the service connection claims an 
examination must be ordered.

VA has not yet provided the veteran with a VA medical 
examination adequate for rating purposes for his sleep apnea, 
hypertension, and prostate condition claims.  When he was 
given an examination in April 2002, the claims file and 
service treatment records were not made available to the 
examiner.  He has since undergone VA examinations for his 
diabetes mellitus, but these examinations only contain 
passing references to the disabilities at issue here.  
Additional examinations addressing the specific issues of 
service connection for sleep apnea, hypertension, and a 
prostate condition would aid in the resolution of these 
claims.

Reasons and Bases

Under 38 U.S.C.A. § 7104(d)(1), a final decision of the Board 
must include "a written statement of the Board's findings 
and conclusions, and the reasons or bases for those findings 
and conclusions, on all material issues of fact and law 
presented on the record."  The Court has held that the Board 
must clearly articulate its reasons or bases for decisions 
and identify those findings it deems crucial to its decision 
and account for the evidence which it finds to be persuasive 
or unpersuasive.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In the Joint Motion for Partial Remand, both parties 
agreed that the reasons and bases set forth in the previous 
Board decision were inadequate.  In readjudicating these 
claims, VA is reminded of this duty.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes a request for additional 
evidence, to include buddy statements, and 
an explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the issues on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Schedule the veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his sleep apnea, hypertension, 
and prostate condition. All indicated 
testing should be conducted.  His claims 
folder, including service treatment records, 
should be available to the examiner(s) and 
reviewed in conjunction with the exam.  

The examiner(s) should opine whether it is 
at least as likely as not (meaning at least 
50-percent probable) that the veteran's 
sleep apnea, hypertension, and/or prostate 
condition are related to his military 
service.  The examiner(s) should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.	Then readjudicate the claims on appeal in 
light of the additional evidence obtained.  
If the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case, with clearly articulated reasons 
and bases for all findings, and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


